Exhibit 10.1 (b)
Supplemental Agreement
between
The Royal Bank of Scotland plc acting as agent for National Westminster Bank Plc
and
Anixter Limited and
Anixter International Limited

 



--------------------------------------------------------------------------------



 



THIS IS AN IMPORTANT DOCUMENT. YOU SHOULD TAKE INDEPENDENT LEGAL ADVICE BEFORE
SIGNING AND SIGN ONLY IF YOU WANT TO BE LEGALLY BOUND.
THIS SUPPLEMENTAL AGREEMENT is made between:-

(1)   The Royal Bank of Scotland plc acting as agent for National Westminster
Bank Plc (the “Bank”); and   (2)   Anixter Limited, Company Number 00248952; and
Anixter International Limited, Company Number 02265172 (the “Borrowers”)

to set out the basis on which the Bank and the Borrowers have agreed to amend
the agreement entered into between the Bank and the Borrowers dated 12
September 2007 (the “Agreement”) setting out the terms and conditions upon and
subject to which the Bank agreed to make available to the Borrowers a
multi-currency revolving advance facility of £15,000,000 (the “Facility”).
Accordingly:-

1   All words and expressions defined in the Agreement unless the context
otherwise requires, shall have the same meanings in this Supplemental Agreement.
  2   The terms and conditions of this Supplemental Agreement shall not come
into effect unless the following conditions are satisfied:-

  (a)   the Bank has received and is satisfied with the duplicate of this
Supplemental Agreement signed on behalf of each of the Borrowers; and     (b)  
the Bank has received and is satisfied with a certified copy of the Resolution
of the Board of Directors of each of the Borrowers approving the transaction
contemplated by this Supplemental Agreement and authorising a specified person
to sign this Supplemental Agreement.

3   The Schedule, based upon the Debt Rating, to which the definition of
“Applicable Margin” refers is hereby deleted and replaced with the following:

Schedule

                  Debt Ratings         S&P/Moody’s/Fitch     Facility Fee  
Applicable Margin
³BBB+/Baa1/BBB+
    0.15 %   1.25% per annum
BBB/Baa2/BBB
    0.20 %   1.50% per annum
BBB-/Baa3/BBB-
    0.25 %   1.75% per annum
BB+/Ba1/BB+
    0.50 %   2.00% per annum
BB/Ba2/BB
    0.50 %   2.25% per annum
³BB-/Ba3/BB-
    0.50 %   2.50% per annum

The following two Definitions shall be added to the Agreement:-
“LIBOR” means the British Bankers’ Association Interest Settlement Rate for the
relevant currency and duration of the Advance at 11 a.m. on the Rate Fixing Day.
“Rate Fixing Day” means for a Sterling Advance, its drawdown date and for a
Foreign Currency Advance, two Business Days before its drawdown date.
Clauses 3.2 and 4 of the Agreement are hereby deleted and replaced with the
following Clauses 3.2 and 4:-

  3.2   Each request for an Advance shall be made to Global Banking Markets
specifying:-

  (a)   the currency in which the Advance is to be denominated;

 



--------------------------------------------------------------------------------



 



  (b)   the amount of the Advance which shall be not less than £100,000 (or the
Foreign Currency equivalent thereof) or such other amount which is acceptable to
the Bank;     (c)   the date on which the Advance is required, which must be a
Business Day; and     (d)   the duration of the Advance which shall be 1, 3 or
6 months (or such other duration which is acceptable to the Bank) subject to the
provision that the duration of any Advance shall not extend beyond the expiry
date of the Commitment Period.

    Each request shall be unconditional and irrevocable and unless otherwise
agreed by the Bank shall require to be received in respect of an Advance
denominated in Sterling not later than 11 a.m. on the Rate Fixing Day and in
respect of an Advance denominated in Foreign Currency not later than 9 a.m. on
the Rate Fixing Day.   4   INTEREST

  4.1   The Borrower shall in respect of each Advance pay to the Bank interest
at a percentage rate per annum which is equivalent to the aggregate of:-

  (i)   the Applicable Margin above LIBOR; and     (ii)   Mandatory Costs in the
case of an Advance denominated in Sterling.

      A certificate by the Bank as to the amount of such cost shall be
conclusive in the absence of manifest error.

  4.2   Interest on each Advance shall be calculated on a daily basis and on a
year of 365 days in the case of an Advance denominated in Sterling and on a year
of 360 days (or such other period as may be determined by the Bank to reflect
market convention for the relevant Foreign Currency) in the case of an Advance
denominated in Foreign Currency and shall be paid on maturity of the Advance
unless the duration of the Advance is more than six months in which case
interest shall be paid six monthly and on maturity of the Advance.     4.3   If
the Bank is unable (whether due to any change in operation or structure of the
London Interbank Market or any other reason) to obtain a LIBOR rate or the Bank
advises the Borrower that the LIBOR rate is less than the cost to the Bank of
funding the Advance, the Bank shall offer a rate equal to the aggregate of:-

  (i)   2% per annum above the rate representing the cost to the Bank of funding
the Advance from whatever source it may reasonably select; and     (ii)  
Mandatory Costs in the case of an Advance denominated in Sterling.

    The Bank shall promptly notify the Borrower of any such circumstances and
the rate to apply.

  4.4   At any time after an Event of Default has occurred, which has not been
waived or remedied, the Bank shall be entitled to charge interest at a rate of
2% per annum above the rate determined by the Bank in terms of Clause 4.1, in
respect of each Advance (or such other rate as may be determined by the Bank and
notified to the Borrower from time to time) on the aggregate of the Facility and
any outstanding interest up to the earlier of (i) the date on which the Bank
notifies the Borrower in writing that it is satisfied that such Event of Default
has been remedied and (ii) the date on which the Facility is repaid and any
other amounts outstanding under this Agreement have been paid in full. Interest
shall be payable at the rate both before and after demand, court decree or
judgment.

4   The Borrowers shall pay to the Bank within 7 days following the execution of
this Supplemental Agreement a fee of £37,500 in consideration of the changes set
out in this Supplemental Agreement.



 



--------------------------------------------------------------------------------



 



5   All other terms and conditions of the Agreement remain unaltered and shall
continue in full force and effect.   6   This Supplemental Agreement and the
Agreement shall, as from the date of this Supplemental Agreement, be read and
construed together as constituting the agreement between the Bank and the
Borrowers.

Signed for and on behalf of the Bank

         
Signature
  /s/ Colin Piercy    
 
 
 
   

Colin Piercy
Relationship Director
Date 08/18/2009
The Borrowers hereby accept the above terms and conditions
Signed for and on behalf of Anixter Limited in accordance with the authority
held by the Bank

         
Signature
  /s/ William Robert Banks    
 
 
 
   

Date 09/04/09
Signed for and on behalf of Anixter International Limited in accordance with the
authority held by the Bank

         
Signature
  /s/ William Robert Banks    
 
 
 
   

Date 09/04/09

 



--------------------------------------------------------------------------------



 



Resolution re Supplemental Agreement
Extract from the Minutes of a Meeting of the Directors of Anixter Limited (the
“Company”)
“After due consideration of all the circumstances and on being satisfied that it
is for the benefit of the Company and in the interests of the Company for the
purpose of carrying on its business to enter into a supplemental agreement (the
“Supplemental Agreement”) in the form now produced in respect of the Facility of
£15,000,000 made available to the Company by The Royal Bank of Scotland plc
acting as agent for National Westminster Bank Plc (the “Bank”) in terms of the
Agreement between the Company and the Bank dated 12 September 2007.
IT WAS RESOLVED that in addition to and without amending, prejudicing or
revoking any Bank Mandate/Company Excerpt Minute or any other instruction/s
provided or to be provided by the Company to the Bank*       be authorised to
sign on behalf of the Company the Supplemental Agreement”
I hereby certify that the foregoing is a true extract from the Minutes of a
Meeting of the Directors of the Company at which (all appropriate interests
having been declared) a quorum entitled to vote was present duly held on the *
      day of       and that a true copy of the Supplemental Agreement has been
retained by the Company.
Secretary
* Please complete

 



--------------------------------------------------------------------------------



 



Resolution re Supplemental Agreement
Extract from the Minutes of a Meeting of the Directors of Anixter International
Limited (the “Company”)
“After due consideration of all the circumstances and on being satisfied that it
is for the benefit of the Company and in the interests of the Company for the
purpose of carrying on its business to enter into a supplemental agreement (the
“Supplemental Agreement”) in the form now produced in respect of the Facility of
£15,000,000 made available to the Company by The Royal Bank of Scotland plc
acting as agent for National Westminster Bank Plc (the “Bank”) in terms of the
Agreement between the Company and the Bank dated 12 September 2007.
IT WAS RESOLVED that in addition to and without amending, prejudicing or
revoking any Bank Mandate/Company Excerpt Minute or any other instruction/s
provided or to be provided by the Company to the Bank*       be authorised to
sign on behalf of the Company the Supplemental Agreement”
I hereby certify that the foregoing is a true extract from the Minutes of a
Meeting of the Directors of the Company at which (all appropriate interests
having been declared) a quorum entitled to vote was present duly held on the *
      day of       and that a true copy of the Supplemental Agreement has been
retained by the Company.
Secretary
*Please complete
The Royal Bank of Scotland plc is registered in Scotland No 90312
Registered Office: 36 St Andrew Square, Edinburgh EH2 2YB
Agency agreements exist between members of The Royal Bank of Scotland Group

 